FIFTH DIVISION
                               DILLARD, C. J.,
                           REESE, J., and BETHEL, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       June 7, 2018




In the Court of Appeals of Georgia
 A16A0640. SUMMEROUR v. CITY OF MARIETTA.

      DILLARD, Chief Judge.

      In City of Marietta v. Summerour,1 the Supreme Court of Georgia affirmed in

part and reversed in part our previous decision in Summerour v. City of Marietta.2

Specifically, the Supreme Court affirmed our holding reversing the Superior Court

of Cobb County’s condemnation order on the ground that the City failed to fulfill its

obligations under OCGA § 22-1-9. But the Supreme Court reversed our holding

remanding the case for the superior court to consider whether the City’s failure to

comply with the aforementioned obligations constituted bad faith. Instead, the

Supreme Court held that compliance with OCGA § 22-1-9 is an essential prerequisite


      1
          302 Ga. 645 (807 SE2d 324) (2017).
      2
          338 Ga. App. 259 (788 SE2d 921) (2016).
to the filing of a condemnation petition, and thus, the City’s failure to comply with

the statute required dismissal of its petition regardless of whether or not it acted in

bad faith. Accordingly, we adopt the judgment of the Supreme Court of Georgia as

our own and direct the superior court to dismiss the City’s condemnation petition.

      Judgment reversed. Reese and Bethel, JJ., concur.




                                          2